UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6400


JULIEN GARCON,

                 Petitioner – Appellant,

          v.

MAUREEN CRUZ, Warden FCI Williamsburg,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Richard M. Gergel, District
Judge. (6:14-cv-00072-RMG)


Submitted:   July 28, 2014                 Decided:   August 6, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julien Garcon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Julien    Garcon,     a   federal      prisoner,       appeals      the

district       court’s   order     accepting    the       recommendation      of   the

magistrate      judge    and    dismissing     his   28    U.S.C.    § 2241    (2012)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Garcon v. Cruz, No. 6:14-cv-00072-RMG (D.S.C.

Feb. 28, 2014).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately      presented      in   the

materials      before    this    court   and   argument      would    not   aid    the

decisional process.

                                                                            AFFIRMED




                                          2